Notice: This opinion is subject to formal revision before publication in the Atlantic and
Maryland Reporters. Users are requested to notify the Clerk of the Court of any formal errors
so that corrections may be made before the bound volumes go to press.

DISTRICT OF COLUMBIA COURT OF APPEALS FILED  [5/

. District f
Nos. 10-BG-1537 & 14-BG-1347 c ' n 353$?“
. 4.
IN RE: SCOTT J. BLOCH, Ju Castillo '
Respondent. Clerk Of CW"

Bar Registration No. 984264 BDN: 173—10

BEFORE: Thompson, Associate Judge, and F erren and Farrell, Senior Judges.

ORDER
(FILED - February 5, 2015)

On consideration of the certiﬁed order of the Supreme Court of California
suspending respondent from the practice of law in that jurisdiction for a period of one
year, stayed in favor of a thirty-day suspension followed by a two-year probationary
period with conditions, this court’s December 29, 2014, order suspending respondent
pending further action of the court and directing him to show cause why reciprocal
discipline should not be imposed, respondent’s response stating that he did not
oppose the imposition of reciprocal discipline, the statement of Bar Counsel
regarding reciprocal discipline, the motion of Bar Counsel to consolidate these two
cases and dismiss the original disciplinary matter, and respondent’s unopposed
motion for reinstatement, and it appearing that respondent ﬁled an afﬁdavit that
satisﬁed the requirements of DC. Bar R. XI, § 14 (g) on December 30, 2014, and an
afﬁdavit that satisfied the requirements of In re Goldberg, 460 A.2d 982 (DC. 1983),
on December 15, 2014, it is

ORDERED that Bar Counsel’s motion to consolidate these two matters is
granted. It is

FURTHER ORDERED that Scott J. Bloch, in no. 14—BG_-1347 is hereby
suspended from the practice of law in the District of Columbia for a period of one
year, stayed in favor of a thirty-day suspension, nunc pro tune to December 15, 2014,

to be followed by a two~year probationary period. See In re Sibley, 990 A.2d 483
(DC. 2010), and In re Fuller, 930 A.2d 194, 198 (DC. 2007) (rebuttable presumption

we

Nos. lO—BG-1537 & 14-BG-1347

of identical reciprocal discipline applies to all cases in which the respondent does not
participate). It is

FURTHER ORDERED that the original disciplinary matter, no. lO-BG—1537,
is hereby dismissed. It is

FURTHER ORDERED that respondent’ s unopposed motion for reinstatement
is hereby granted as he has served his non-stayed thirty-day suspension.

PER CURIAM